internal_revenue_service department of r asury washington dc contact person telephone number in reference to date op e ep t dec o s ln and legend institute a company k companyl -companym plan x dear this is in response to a ruling_request dated date as supplemented by a letter dated date submitted by your authorized representative regarding the federal_income_tax consequences of proposed distributions from plan x your authorized representative submitted the following facts and representations in company k a subsidiary of company l acquired a medical diagnostic and contract research business from an unrelated company the contract research business was transferred to company m an affiliate of company k company l is the parent company of company m company l sponsors plan x a qualified_plan under sec_401 of the internal_revenue_code with a cash_or_deferred_arrangement described in sec_401 of the code company m is a participating employer in plan x company m has two facilities at one facility company m has acted as a contractor and operated on behalf of institute a an agency of the united_states government institute a’s basic_research program this facility at institute a is entirely owned by the united_states government at its other facility company m conducts commercial business_company m’s contract between itself and institute a has expired effective date institute a has informed company m that the contract will not be renewed effective with the end of the contract company m’s employees at institute a’s facility will be terminated by company m although not legally obligated to institute a intends to offer employment to nearly all of company m’s employees at institute a’s facility effective upon termination by company m jn prior to the termination of the contract employees of company m at institute a’s facility met with representatives of institute a to discuss the impact of the termination of the company m contract institute a representatives informed the employees that they would each receive an offer of employment and would be treated as new employees if hired by institute a with respect to their past service with company m as it related to vacations and retirement benefits no assets from plan x will be transferred to institute a the thrift_savings_plan offered to all federal employees does not accept either a plan to plan transfer of assets or the direct_rollover of funds from individual employees there will be no ongoing relationship between company m and institute a subsequent to the discharge of the company m employees and there will be no liquidation merger transfer of corporate assets or similar corporate transactions associated with the discharge of the company m employees between company m and institute a based on the foregoing facts and representations you request a ruling that the termination of employment of the company m employees at the institute a facility on date and their subsequent reemployment by institute a results in a separation_from_service from company m thereby allowing the terminated employees of company m to receive a distribution from plan x pursuant to sec_401 d of the code sec_402 of the code in relevant part defines a lump sum distribution as a distribution or payment from a qualified employees’ trust within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient on account of one of a stated event including separation of service sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 i i further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 of the code formerly e a of the code only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule revrul_80_129 1908_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for roa a successor employer formed to continue the business the issue is whether the same desk rule should be applied to the employees who are discharged from company m and reemployed by institute a in this case there is no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of those employees also company m is not related to institute a and there will be no ongoing relationship between company m and institute a subsequent to the discharge of the employees thus the same desk rule should not be applied to this factual situation therefore based on the facts presented we conclude that the termination of employment of the company m employees at the institute a facility on date and their subsequent reemployment by institute a results in a separation_from_service from company m thereby allowing the terminated employees of company m to receive a distribution from plan x pursuant to sec_401 ix d of the code this ruling is based on the assumption that plan x is qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 a at the time of the transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours some z pte af joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
